
	
		II
		111th CONGRESS
		2d Session
		S. 3272
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide greater controls and restrictions on revolving
		  door lobbying.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Close the Revolving Door Act of
			 2010.
		2.Lifetime ban on
			 Members of Congress from lobbying
			(a)In
			 generalSection 207(e)(1) of
			 title 18, United States Code, is amended to read as follows:
				
					(1)Members of
				CongressAny person who is a Senator, a Member of the House of
				Representatives or an elected officer of the Senate or the House of
				Representatives and who after that person leaves office, knowingly makes, with
				the intent to influence, any communication to or appearance before any Member,
				officer, or employee of either House of Congress or any employee of any other
				legislative office of the Congress, on behalf of any other person (except the
				United States) in connection with any matter on which such former Senator,
				Member, or elected official seeks action by a Member, officer, or employee of
				either House of Congress, in his or her official capacity, shall be punished as
				provided in section 216 of this
				title.
					.
			(b)Conforming
			 amendmentSection 207(e)(2) of title 18, United States Code, is
			 amended—
				(1)in the caption,
			 by striking Officers and staff and inserting
			 Staff; and
				(2)by striking
			 an elected officer of the Senate, or.
				3.Congressional
			 staffParagraphs (2), (3),
			 (4), (5)(A), and (6)(A) of section 207(e) of title 18, United States Code, is
			 amended by striking 1 year and inserting 6
			 years.
		4.Improved
			 reporting of lobbyists activitiesSection 6 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1605) is amended by inserting at the end the following:
			
				(c)Joint web
				site
					(1)In
				generalThe Secretary of the
				Senate and the Clerk of the House of Representatives shall maintain a joint
				lobbyist disclosure Internet database for information required to be publicly
				disclosed under this Act which shall be an easily searchable Web site called
				lobbyists.gov with a stated goal of simplicity of usage.
					(2)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection $100,000 for fiscal
				year
				2011.
					.
		5.Lobbyist
			 revolving door to Congress
			(a)In
			 generalAny person who is a registered lobbyist or an agent of a
			 foreign principal may not within 6 years after that person leaves such position
			 be hired by a Member or committee of either House of Congress with whom the
			 registered lobbyist or an agent of a foreign principal has had substantial
			 lobbying contact.
			(b)WaiverThis
			 section may be waived in the Senate or the House of Representatives by the
			 Committee on Ethics or the Committee on Standards of Official Conduct based on
			 a compelling national need.
			(c)Substantial
			 lobbying contactFor purposes of this section, in determining
			 whether a registered lobbyist or agent of a foreign principal has had
			 substantial lobbying contact within the applicable period of time, the Member
			 or committee of either House of Congress shall take into consideration whether
			 the individual's lobbying contacts have pertained to pending legislative
			 business, or related to solicitation of an earmark or other Federal funding,
			 particularly if such contacts included the coordination of meetings with the
			 Member or staff, involved presentations to staff, or participation in
			 fundraising exceeding the mere giving of a personal contribution. Simple social
			 contacts with the Member or committee of either House of Congress and staff,
			 shall not by themselves constitute substantial lobbying contacts.
			6.Payment for
			 charter flights by campaign funds and disclosure of certain air travel with a
			 lobbyist by a Senator
			(a)Clarification
			 of rules on use of campaign funds for flights on commercial aircraft
				(1)In
			 generalParagraph (1) of
			 section 313(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(c))
			 is amended—
					(A)by striking
			 a candidate for election for Federal office (other than a candidate who
			 is subject to paragraph (2)), or any authorized committee of such a candidate,
			 may not make any expenditure for a flight on an aircraft in the matter
			 preceding subparagraph (A) and inserting in the case of a candidate for
			 election to Federal office (other than a candidate who is subject to paragraph
			 (2)), no political committee may make any expenditure for travel by such a
			 candidate, or for travel on behalf of such a candidate, by means of a flight on
			 an aircraft (regardless of whether such travel is in connection with an
			 election for Federal office), and
					(B)by striking
			 candidate, the authorized committee, or other in subparagraph
			 (B).
					(2)Effective
			 dateThe amendment made by this subsection shall apply to flights
			 taken on or after the date of the enactment of this Act.
				(b)DisclosureParagraph 2(e)(1) of rule XXXV of the
			 Standing Rules of the Senate is amended—
				(1)in subclause (C), by striking
			 and after the semicolon;
				(2)by inserting
			 after subclause (D) the following:
					
						(E)the source will
				submit a list of the names of any registered lobbyist or an agent of a foreign
				principal on the trip not later than 30 days after the trip;
				and
						.
				7.Ban on lobbyists
			 making cash campaign contributionsSection 321 of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 441g) is amended by—
			(1)by striking No person and
			 inserting the following:
				
					(a)In
				generalExcept as provided in
				subsection (b), no person
					; and
				
			(2)inserting at the
			 end the following:
				
					(b)Lobbyist
						(1)Total
				banIf the person described in subsection (a) is a lobbyist, the
				amount referred to in subsection (a) shall be zero.
						(2)LobbyistIn
				this subsection, the term lobbyist shall have the same meaning
				given such term in section 3(10) of the Lobbying Disclosure Act of
				1995.
						.
			8.Reporting by
			 substantial lobbying entitiesThe Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1601 et seq.) is amended by inserting after section 6 the
			 following:
			
				6A.Reporting by
				substantial lobbying entities
					(a)In
				generalA substantial lobbying entity shall file on an annual
				basis with the Clerk of the House of Representatives and the Secretary of the
				United States Senate a list of any employee, individual under contract, or
				individual who provides paid consulting services who is—
						(1)a former United
				States Senator or a former Member of the United States House of
				Representatives; or
						(2)a former
				congressional staff person who—
							(A)made at least
				$100,000 in any 1 year as a congressional staff person;
							(B)worked for a
				total of 4 years or more as a congressional staff person; or
							(C)had a job title
				at any time while employed as a congressional staff person that contained any
				of the following terms: Chief of Staff, Legislative
				Director, Staff Director, Counsel,
				Professional Staff Member, Communications
				Director, or Press Secretary.
							(b)Contents of
				filingThe filing required by this section shall contain a brief
				job description of each such employee, individual under contract, or individual
				who provides paid consulting services, and an explanation of their work
				experience under subsection (a) that requires this filing.
					(c)Improved
				reporting of substantial lobbying entitiesThe Joint Web site
				being maintained by the Secretary of the Senate and the Clerk of the House of
				Representatives, known as lobbyists.gov, shall include an easily searchable
				database entitled Substantial Lobbying Entities that includes
				qualifying employees, individuals under contract, or individuals who provide
				paid consulting services, under subsection (a).
					(d)Law enforcement
				oversightThe Clerk of the House of Representatives and the
				Secretary of the Senate shall provide a copy of the filings of substantial
				lobbying entities to the District of Columbia United States Attorney, to allow
				the District of Columbia United States Attorney to determine whether any such
				entities are underreporting the Federal lobbying activities of its employees,
				individuals under contract, or individuals who provide paid consulting
				services.
					(e)Substantial
				lobbying entityIn this section, the term substantial
				lobbying entity means an incorporated entity that employs more than 3
				federally registered lobbyists during a filing
				period.
					.
		9.Enhanced
			 penaltiesSection 7(a) of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1606(a)) is amended by striking
			 $200,000 and inserting $500,000.
		
